Citation Nr: 0025222	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, denying the veteran's claim 
for an increased (compensable) rating for hearing loss of the 
right ear.  

During the course of the instant appeal, the issue of the 
veteran's entitlement to service connection for tinnitus was 
raised.  It is also noted that the veteran's representative 
in his Statement of Accredited Representative in an Appealed 
Case of March 24, 2000, argued that the RO had erred by 
failing to adjudicate such claim.  In response, the RO by its 
rating decision of April 14, 2000, denied entitlement of 
veteran to service connection for tinnitus.  If the veteran 
wishes to disagree with the RO's action in April 2000, he 
should communicate that desire to RO personnel so that 
additional action may be undertaken.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Neither the old criteria pertaining to hearing loss as in 
effect prior to June 10, 1999, or the criteria in effect, 
beginning that date, are more favorable to the veteran.

3.  Not more than a level II hearing impairment is shown by 
the medical data presented with respect to the veteran's 
right ear.

4.  Total deafness in both ears is not shown by the evidence 
presented.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
hearing loss of the right ear are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.85, Diagnostic 
Code 6100, as in effect prior to June 10, 1999; 38 C.F.R. 
§§ 3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic 
Code 6100, as in effect on June 10, 1999, and thereafter.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for increase leading to the instant appeal was 
initiated by the veteran in March 1998, and in conjunction 
with such claim, he alleges that his service-connected 
hearing impairment has become more pronounced.  By virtue of 
his assertions of increased severity, the claim at hand is 
found to be well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

As well, there is no indication in this case that there are 
additional records which have not been obtained and which 
would be pertinent to the claim at hand.  The veteran has 
been afforded a VA audiological examination as part of the 
development undertaken by the RO and he has been advised of 
his right to present evidence and argument in support of his 
claim.  Based on the foregoing, and in the absence of any 
request by or on behalf of the veteran that additional 
development be initiated, VA is found to have complied with 
the duty-to-assist obligation imposed by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is also observed that, during the pendency of this appeal, 
VA issued new regulations for the evaluation of impairment of 
auditory acuity.  Such became effective June 10, 1999.  See 
62 Fed. Reg. 25202-25210 (May 11, 1999). The United States 
Court of Appeals for Veterans Claims has held that, where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Baker v. West, 11 
Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order).

The above-noted regulatory amendment was not in effect at the 
time the RO issued its initial decision in June 1998 or at 
the time of further rating action in January 1999, for 
evaluation of the veteran's service-connected hearing loss, 
and, therefore, would not have been applied by the RO.  In 
view of that fact, the Board must consider whether or not the 
veteran would be prejudiced if the Board were to proceed with 
appellate consideration of the claim without first affording 
the RO the opportunity to consider the claim in light of the 
recent regulatory change.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect both prior to and on 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of pure tone 
audiometry tests.  38 C.F.R. § 4.85.  Such results are then 
charted on Tables VI and VII, as set out in the VA's 
Schedule.  In order to establish entitlement to an increased 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average pure tone decibel loss are 
met. The Board has compared the previous versions of Tables 
VI and VII with the new versions of these tables, and finds 
that there has been no substantive change effected.  Non-
substantive changes, such as the modification of the title of 
Table VI from "Numeric Designations of Hearing Impairment" to 
"Numeric Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination,"  and 
utilization of single diagnostic code, that of Diagnostic 
Code 6100, for the rating of all hearing loss, regardless of 
the percentage of disability, are noted.  See 64 Fed. Reg. 
25204 (May 11, 1999).  Similarly, the revisions in the 
language used in 38 C.F.R. § 4.85 do not change the method by 
which Tables VI and VII are interpreted, but only describe, 
in greater detail, how they are applied.

Under the former and amended Schedule, evaluations of 
unilateral defective hearing range from 0 to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
for unilateral service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Despite the fact that the new regulations were not in effect 
when the RO adjudicated the claim in question in 1998 and 
1999, nor was the veteran previously apprised of the 
regulatory changes, it is not found to be necessary to remand 
this claim since prejudice to the veteran is not shown to 
result by the Board's consideration of the new regulations in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  This is so because the regulatory amendments 
did not result in any substantive changes having a bearing on 
this matter.  See 64 Fed. Reg. 25202 (May 11, 1999) 
(discussing the method of evaluating hearing loss based on 
the results of puretone audiometry results and the results of 
a controlled speech discrimination test, and indicating that 
there was no proposed change in this method of evaluation).  
In this case, neither set of rating criteria can be more 
favorable to the veteran's claim since the criteria are 
identical.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.  (The Board notes that the provisions of 
38 C.F.R. § 4.86(a) and (b), which were added by the change 
in regulation that became effective on June 10, 1999, are not 
pertinent in the instant case.)

In this case, the record shows that entitlement to service 
connection for hearing loss of the right ear was granted, 
with assignment of a 0 percent rating, by the RO by means of 
a rating decision in March 1971.  The 0 percent evaluation 
has remained in effect since that time.  

Received into the record in conjunction with the claim for 
increase herein at issue is a report of a VA audiological 
evaluation in May 1998, at which time right ear puretone 
thresholds in the frequencies of 1000, 2000, 3000, and 4000 
Hertz (Hz) were 15, 30, 70, and 80 decibels, respectively.  
Total deafness of both ears was not then shown.  These 
results translate to an average puretone loss of 49 decibels 
for the right ear.  Speech audiometry testing revealed a 
speech recognition ability of 86 percent in the right ear.  
By intersecting the column in Table VI (38 C.F.R. § 4.85) for 
average puretone decibel loss falling between 42 and 49 
decibels with the line for the percentage of speech 
discrimination from 84 to 90 percent, the resulting numeric 
designation for right ear hearing is level II.

Also submitted are various reports from private medical 
professionals, one of which is a July 1998 statement from a 
physician indicating that there had been a significant change 
in audiometric values in comparing 1996 findings to current 
ones.  Decibel losses of 50-55 decibels at 2000 Hz and 60-65 
decibels at 4000 Hz were noted; in 1996, a loss of 30-34 
decibels at 2000 Hz was indicated, with there being 
approximately the same decibel loss at 4000 Hz as shown in 
July 1998.

An audiological evaluation, dated July 13 of an unspecified 
year, indicates decibel losses of the right ear of 20, 20, 
50, and 60 at 500, 1000, 2000, and 4000 Hz, respectively.  
Further audiological testing performed in September 1998 
disclosed puretone losses approximating 15, 35, 75, and 90 
decibels at 1000, 2000, 3000, and 4000 Hz, respectively.  
None of the private audiological testing is shown to have 
identified total deafness of both ears.

None of the foregoing testing is indicative of more than a 
level II impairment of auditory acuity with respect to the 
right ear.  As for the level of auditory acuity to be 
assigned for the left ear, it is noted that, if a claimant 
has a service-connected hearing loss in one ear and a 
nonservice-connected hearing loss in the other ear, the ear 
having nonservice-connected loss should be considered normal 
for purposes of computing the service-connected disability 
rating, unless the claimant is totally deaf in both ears.  
VAOPGCPREC 32-97 (August 29, 1997); see 38 C.F.R. § 3.383 
(1999); Boyer v. West, 11 Vet. App. 477 (1998).  Also, it is 
of note that, as of June 10, 1999, 38 C.F.R. § 4.85 was 
amended so as to provide a new subsection, § 4.85(f), 
providing that the nonservice-connected ear will be assigned 
a Roman numeral designation of level I, subject to 38 C.F.R. 
§ 3.383.  In this instance, total deafness of both ears is 
not demonstrated, thereby precluding application of the 
provisions of § 3.383, and the combination of level II 
hearing in the right ear and level I hearing of the left ear, 
pursuant to Table VII of § 4.85, results in the assignment of 
not more than a 0 percent rating under Diagnostic Code 6100 
under both the old and new criteria.

It is of import to note that the primary significance of the 
amended regulations was the addition of two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1000, 2000, 3000, and 4000 Hz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone thresholds are 30 decibels 
or less at 1000 Hz and 70 decibels or more at 2000 Hz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  

Neither of these new provisions applies to the circumstances 
presented by the veteran's current appeal.  Although some of 
the puretone thresholds shown on audiological examinations 
are 55 decibels or greater, such findings are not present in 
all four of the frequencies of 1000, 2000, 3000, and 4000 Hz.  
Furthermore, no audiometric evaluation has disclosed puretone 
thresholds of 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for hearing loss of the right 
ear.


ORDER

Entitlement to an increased (compensable) evaluation for 
hearing loss of the right ear is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



